DETAILED ACTION
Claims 1-14 were subject to restriction requirement on 12/08/2021. 
Applicant elected group I, consisting of claims 1-8, with traverse on 01/24/2022. 
Claims 1-14 are pending, of which claims 9-14 are withdrawn by the Examiner. 
Claims 1-8 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, in the reply filed on 01/24/2022 is acknowledged. The traversal is on the grounds that the special technical feature of “the amount of the boron nitride particles present on the surface of the fabric is not more than the amount of the boron nitride particles present in the bulk of the fabric” was not correctly identified and the special technical feature is not obvious over the prior art present. This is not found persuasive, as set forth below. 
Firstly, the feature pointed to by Applicant is not shared among the inventions claimed. Secondly, the technical relationship shared among the inventions is not a special technical feature in light of the rejection provided below. Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/24/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “consisting out of” as a transitional phrase in line 1. Claims 6 and 7 also recite the limitation, “consist out of” as a transitional phrase in lines 2 and 1-2, respectively. Section 2111.03 of the MPEP defines the scope of commonly used transitional phrase including comprising, consisting of, and consisting essentially of. Given the transitional phrase “consisting out of” has not been defined, it is unclear if the phrase “consisting out of” is inclusive of additional, unrecited material, exclusive of additional, unrecited material, or limited to the specified material and materials that do not materially affect the basic and novel characteristics of the invention. Therefore, the scope of claim 1 is indefinite.
Claim 1 further recites the limitation, “the heat resistant fabric comprises boron nitride particles” in line 3. Comprising is an open-ended transitional phrase. If the limitation, “consisting out of” is intended to be interpreted like the transitional phrases “consisting of” or “consisting essentially of”, it is unclear how the fabric is both inclusive of additional, unrecited materials in addition to exclusive of additional, unrecited material or limited to the specified material and materials that do not materially affect the basic and novel characteristics of the invention. 
Claim 5 recites the limitation, “preferably in the range of 100 nm to 10 µm” in lines 2-3. The phrase "preferably" renders the claim indefinite because it is unclear whether the range following the phrase are required in the claimed invention. See MPEP §2173.05(d).
Regarding dependent claims 2-8, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Anaf et al. (US 5,631,067) (Anaf) in view of Cooper et al. (US 4,003,867) (Cooper).
Regarding claims 1-5 and 7-8
Anaf teaches a knitted fabric for lining the surfaces of molds utilized in devices designed for the shaping of plates of glass. The knitted fabric is made from spun yarns comprising stainless steel fibers. The stainless steel fibers are coated with a thin wear-resistant layer in order to utilize fibers with very durable, wear resistant or corrosion-resistant surfaces. See, e.g., abstract and column 2, lines 7-18, column 2, line 59 – column 3, line 1, and column 4, lines 20-31. 
	Anaf does not explicitly teach the wear-resistant coating comprising boron nitride particles. With respect to the difference, Cooper teaches a coating composition useful in glass molding where a lubricious, abrasion resistant surface is desired under conditions of high operating temperature. The coating composition protects the substrate from oxidation or decarburization on long exposure to high temperatures as well as provides long wear and thermal stability. See, e.g.,  abstract and column 1, lines 14-17 and lines 58-65. 
	Cooper teaches the coating comprises boron nitride particles in an aluminum phosphate binder. The boron nitride particles have a size of under 10 microns. Column 2, lines 33-45 and lines 63-67, column 3, lines 34-54, and column 4, lines 32-36. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
	Cooper and Anaf are analogous art as they are both drawn to long wear and oxidation-resistant coatings on materials used in glass molding. 
	In light of the disclosure of Cooper and Anaf, it therefore would have been obvious to one of ordinary skill in the art to use the coating composition of Cooper as the wear-resistant coating in Anaf, such that the amount of boron nitride particles present on the surface of the knitted fabric is not more than the amount of the boron nitride particles present in the bulk of the knitted fabric, as Anaf teaches applying the wear-resistant coating to the surface of the stainless steel fibers, in order to utilize fibers with long wear and thermal stability that are abrasion-, oxidation-, and decarburization-resistant, and thereby arrive at the claimed invention. 
	Given the coating composition utilizes aluminum phosphate as a binding material, it is clear the aluminum phosphate of Anaf in view of Cooper binds the boron nitride particles to the surface of the metal fibers.

	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Anaf et al. (US 5,631,067) (Anaf) in view of Cooper et al. (US 4,003,867) (Cooper), as applied in claim 1 above, and further in view of Matje et al. (US 2007/0054057) (Matje). 
Regarding claim 6
Anaf in view of Cooper teaches all of the limitations of claim 1 above, however does not explicitly teach the boron nitride particles are made from hexagonal boron nitride. 
With respect to the difference, Matje teaches a corrosion-resistant, temperature-stable, durable mould release layer comprising boron nitride. The boron nitride preferably has a hexagonal, graphite-like crystal structure. See, e.g., abstract and paragraphs [0020-0021] and [0077-0078]. 

In light of the disclosure of Matje, it would have been obvious to one of ordinary skill in the art to use hexagonal boron nitrides in the boron nitride particles of Anaf in view of Cooper, in order to form a wear-resistant or durable, corrosion-resistant coating for use in molding processes with predictable success, and thereby arrive at the claimed invention. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789